DETAILED ACTION
This office action is a response to the application 17/171,523 filed on February 9, 2021.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Instant Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 and August 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. U.S. Patent Application Publication 2021/0068162, hereinafter Agiwal, in view of Lin U.S. Patent Application Publication 2021/0105058, hereinafter Lin.

Regarding Claim 1, Agiwal discloses a first device, comprising: at least one processor; and at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor (Abstract; Figure 15, 24 and 25; Paragraph [0252-0266]), cause the first device to: 
in accordance with a determination that a beam failure occurs in a special cell, initiate a random access procedure for beam failure recovery of the special cell (Figure 15; Paragraph [0197-0207] Beam failure recovery procedure for SpCell using Scell; For beam failure recovery 
include an indication for indicating the beam failure for the special cell into a media access control (MAC) control element (CE) (Figure 15; Paragraph [0125] UE transmits a Beam Failure Recovery Request MAC CE; The MAC CE includes the SCell index of the SCell for which beam failure recovery is initiated and MAC CE also includes one or more CSI-RS ID or SSB ID of selected SSB or CSI-RS. In an embodiment C field in MAC CE may be included. If there is an SCell configured for the MAC entity with SCellIndex i this field set to one indicates the beam failure recovery request of the SCell with SCellIndex i. An LCID is reserved for beam failure recovery request MAC CE. The LCID in MAC subheader is set to this LCID for beam failure recovery request MAC CE. It is to be noted that MAC entity can send Beam Failure Recovery Request to gNB via any cell of its Cell group. In an embodiment, Beam Failure Recovery Request can be a RRC message instead of MAC CE),
wherein the special cell comprises a primary cell or a primary secondary cell (Paragraph [0010-0012, 0023 and 0076] For Dual/Multi Connectivity operation the term Special Cell (SpCell) refers to the Primary Cell (PCell) of the Master Cell Group (MCG) or the Primary Secondary Cell Group Cell (PSCell) of the Secondary Cell Group (SCG) depending on if the 
Agiwal discloses a first device which detects beam failure of a special cell and a beam failure recovery procedure including a random access procedure but fails to explicitly disclose transmitting the MAC CE to a second device via a Msg. 3 during the random access procedure; and wherein the MAC CE omits information related to a candidate beam for beam failure recovery of the special cell.
However, Lin more specifically teaches transmitting the MAC CE to a second device via a Msg. 3 during the random access procedure (380 of Figure 3; procedure 300 may involve UE 110 transmitting a message 3 (Msg3) to wireless network 120 in the CBRA procedure with a BFRQ MAC CE included in the Msg3); 
and wherein the MAC CE omits information related to a candidate beam for beam failure recovery of the special cell (Paragraph [0025] The term “serving cell” herein refers to a PCell, a SpCell or a SCell (e.g., serving cell=SCell+SpCell (PCell)). The term “SCell” (or “secondary cell”) herein refers to one or more other serving cells except for the SpCell (e.g., PCell); Paragraph [0039-0048 and 0085] Truncated MAC CE and omitted data; Under the proposed scheme, it may be inferred from truncated BFRQ MAC CE that omits one or more pieces of information related to the detected beam failure (e.g., due to limit on UL grant size); In generating the BFRQ MAC CE, processor 712 may generate a truncated BFRQ MAC CE which omits one or more pieces of information related to the beam failure.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal with the teachings of Lin. Lin 

Regarding Claim 2, Agiwal in view of Lin disclose the first device of Claim 1. Agiwal in view of Lin further disclose where the MAC CE includes a bitmap indicating beam failure detection for the special cell and at least one secondary cell (Lin Figure 4-6; Paragraph [0025, 0039-0043 and 0086] Two bitmaps may be utilized to separately indicate the following information: (i) whether a SCell has beam failure, and (ii) whether beam information of a SCell with beam failure is provided. For instance, there may be two LCIDs separately to distinguish truncated BFRQ MAC CE and non-truncated BFRQ MAC CE. Under the proposed scheme, it may be inferred from truncated BFRQ MAC CE that omits one or more pieces of information related to the detected beam failure (e.g., due to limit on UL grant size). For example, a bitmap for C.sub.i may not be completely provided for each serving cell. Alternatively, a bitmap for C.sub.i may be completely included, but a bitmap for F.sub.i may not be completely included. Alternatively, bitmaps for C.sub.i and F.sub.i may be completely included, with a portion (but not entirety) of new beam information included in the same MAC PDU. For example, a bitmap for C.sub.i may not be completely provided for each serving cell. Alternatively, bitmaps for C.sub.i may be completely included, with a portion (but not entirety) of new beam information included in the same MAC PDU.).

Regarding Claim 3, Agiwal in view of Lin disclose the first device of Claim 1. Agiwal in view of Lin further disclose wherein the MAC CE includes a field indicating candidate beam related information for at least one secondary cell (Agiwal Paragraph [0125 and 0167]; Lin 

Regarding Claim 4, Agiwal in view of Lin disclose the first device of Claim 1. Agiwal in view of Lin further disclose wherein the information related to the candidate beam comprises a candidate availability indication and a candidate reference signal index for the special cell (Agiwal Paragraph [0167 and 0198-0204] beam failure recovery for SpCell on Scell. The PRACH resource configuration of SCell may have Quasi-co-location information for mapping the beams from SpCell and beams from SCells, simultaneously (i.e., SSB index of SpCell and SSB index of SCell, SSB index of SpCell and CSI_RS index of SCell, CSI RS index of SpCell and SSB index of SCell, CSI RS index of SpCell and CSI RS index of SCell). The UE identifies candidate beam of SpCell at operation 1520. PRACH preamble and/PRACH occasions on SCell for beam recovery are associated to beam (i.e., SSB or CSI RS) on SpCell. The UE may identify the SS blocks of SpCell with SS-RSRP above rsrp-ThresholdSSB among the SS blocks in candidateBeamRSList or the CSI-RSs of SpCell with CSI-RSRP above csirs-dedicatedRACH-Threshold among the CSI-RSs in candidateBeamRSList. If at least one of the SS blocks of SpCell with SS-RSRP above rsrp-ThresholdSSB among the SS blocks in candidateBeamRSList or the CSI-RSs of SpCell with CSI-RSRP above csirs-dedicatedRACH-Threshold among the CSI-RSs in candidateBeamRSList is available then UE selects an SS block with SS-RSRP above rsrp-ThresholdSSB among the SS blocks in candidateBeamRSList; That is during an identified beam failure occurring in a special cell information on availability of candidate beams is determined and corresponding candidate reference signal indexes for the candidate beams are 

Regarding Claim 5, Agiwal in view of Lin disclose the first device of Claim 1. Agiwal in view of Lin further disclose wherein the at least one memory and the computer program codes are further configured to cause the first device to: indicate the candidate beam for beam failure recovery of the special cell to the second device implicitly via a preamble during the random access procedure (Agiwal Paragraph [0014 and 0101] a UE receives the PRACH preambles and/or PRACH occasions for serving cell(s) for beam failure recovery from gNB at operation 410a. First configuration information on PRACH preambles and/or PRACH occasions for SpCell beam failure recovery. If beam failure recovery is initiated at operation 420a, the UE selects the candidate beam of the serving cell for which beam failure recovery is initiated at operation 430a, selects the PRACH preamble and PRACH occasion for beam failure recovery request transmission corresponding to the selected candidate beam from the PRACH preambles and PRACH occasions of the serving cell for which beam failure recovery is initiated at operation 440a, and transmits a PRACH preamble for beam failure recovery request on the serving cell for which beam failure recovery is initiated at operation 450a. If SpCell beam failure recovery is triggered at operation 420a, the UE may select the candidate beam of SpCell at operation 430a, select the PRACH preamble and PRACH occasion for beam failure recovery request transmission corresponding to the selected candidate beam from the PRACH preambles and PRACH occasions of SpCell at operation 440a, and transmit a PRACH preamble for beam failure recovery request on SpCell). 

Regarding Claims 6-10, see the rejection of Claim 1-5. Claims 1-5 are an apparatus claim corresponding to the method of Claims 6-10 with the same features. Therefore the same rejection applies as the rejection of Claims 1-5.

Regarding Claims 11-15, see the rejection of Claims 1-5. Claims 1-5 are apparatus claims corresponding to the non-transitory computer readable medium of Claims 11-15 with the same features. Therefore the same rejection applies as the rejection of Claims 1-5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. WIPO Publication WO 2021/034672 – Beam Failure Detection and Recovery with Multi-TRP and Multi-Panel Transmission
Deenoo et al. U.S. Patent Application Publication 2020/0374960 – Methods and Systems for Beam Recovery and Management
Kung et al. U.S. Patent Application Publication 2021/0175955 – Method and Apparatus for Handling Beam Recovery Regarding Cell Deactivation in a Wireless Communication System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414